Simmons, C. J.
In order for a -plaintiff to recover in an action for malicious prosecution, the burden is on him to show that the prosecution was instituted without probable cause. The want of probable cause is the-gravamen of the action. Plaintiff may show express malice on the part of the prosecutor, and *163still, if lie fail to show that the prosecutor acted without probable cause, he can not recover. The prosecutor in a criminal ■case may have improper motives, may have hatred and malice towards the accused, and yet, if he have probable cause for the prosecution, damages can not be recovered against him. The ■prosecutor need not be fully satisfied of the truth of the charge when he institutes the prosecution; all that is necessary is that he should have probable cause for its institution. If he have probable cause, it is sufficient to relieve" him" of damages in an .action against him for instituting the prosecution. Rigden v. Jordan & Stewart, 81 Ga. 668; Marable v. Mayer, 78 Ga. 710; Joiner v. Ocean Steamship Co., 86 Ga. 238.

Judgment affirmed.


All the Justices concurring.